 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict1199-E,National Union of Hospital & HealthCareEmployees,Retail,Wholesaleand Depart-ment Store Union,AFL-CIO and Greater Penn-sylvaniaAvenueNursingCenter,Inc.-Case5-CG-4December 8, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, ANDWALTHERRespondent duly filed its answer denying the- commissionof unfair labor practices.Pursuant to notice, a hearing was held before me inBaltimore,Maryland, on June 15, 1976. All parties ap-peared and were afforded full opportunity to participate, tointroduce and to meet material evidence, and to engage inoral argument. Briefs were filed by the General Counseland sRespondent on July 20, 1976, and have been consid-ered.On the entire record in the case, the briefs, and from myobservation of the witnesses, I make the following:,FINDINGS OF FACTOn July _29, 1976, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief._Pursuant to the provisions of `Section 3(b) of theNational Labor Relations Act, as- amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge: OnMarch 26, 1976, Greater Pennsylvania Avenue NursingCenter,Inc.,Baltimore,Maryland, the Charging Party,filed an unfair labor practice charge alleging that District1199-E,NationalUnion of Hospital & Health CareEmployees, AFL-CIO, had committed unfair labor practic-es withinthe meaning of the National Labor Relations Act(29 U.S.C. § 158). On May 12, 1976, the Regional Directorof Region5 of the Board issued a complaint and notice ofhearing allegingthat District 1199-E, National Union ofHospital & Health Care Employees, Retail, Wholesale andDepartment Store Union, AFL-CIO, Respondent, hadengaged inunfair labor practices in violation of Section 8(g)of the Act.1The appropriate bargaining unit isAll full-tune andregular part-time service and maintenanceemployeeswho work regularly 24 or more hours in a workweek including foodservice employees, housekeeping employees,and nursing service em-227 NLRB No. 261.JURISDICTIONGreater Pennsylvania Avenue Nursing Center, Inc.,herein called the Centeris a Marylandcorporation engagedin the operationof a proprietarynursing home'in Balti-more,Maryland.During the past 8 months, a representative period, theCenter received gross annual revenues in excess of $100,000and purchased and received products in interstate com-merce valued in excess of $3,000 from,points locatedoutsideof Maryland.At all times material herein,the Center is, and has been,an employer as defined in Section2(2) of the Act, engagedin commerce and in operations affecting commerce asdefined inSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONDistrict 1199-E,NationalUnion of Hospital& HealthCareEmployees,Retail,Wholesale and Department StoreUnion,AFL-CIO,is,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESGreater Pennsylvania Avenue Nursing Center,Inc., is ahealth care institution within the meaning of the NationalLaborRelationsAct. Theissue iswhether a threat byRespondent to strike the Center constituted a violation ofSection 8(g) of the Act.At all timesmaterialRespondent Union has been theexclusivebargainingrepresentative of an appropriate unitof employees of the Center, pursuant to a collective-bargainingcontract. The current contract is effective fromSeptember 22, 1975, through June 30, 1978.1The collective-bargaining contract provides that Respon-dent Union shall have reasonable opportunity, upon noticeto the Center, to visit thepremisesand confer withemployees.In February 1976,during an influenzaepidemic, theCenter decided that,because anumber of deaths frominfluenzahad occurred at other nursing homes, visitorsshould be barred from the Center during the epidemic. Thisployees, excludingoffice clericalemployees, all other clerks, physicians,dentists, registered nurses, licensed practical nurses, technical andprofessional employees, temporaryemployees, guards,confidentialemployees,supervisors,administrativeand executive employees. DISTRICT 1199-E, HOSPITAL & HEALTH CARE EMPLOYEESdecisionwas approved by the Maryland Department ofHealth andthe ban became effective February 20, 1976.Ultimately, it was lifted March 15, 1976, after the epidemicwas deemed to be under control. The ban includeddeliverymen and employees of the Center with suspicioussymptoms. Notices were posted-at the entrance.On` March 12, 1976, Richard Ehrmann, an authorizedrepresentative of Respondent Union, visited the Centerabout 6:30 a.m. There is no evidence that Ehrmann gavethe Center prior notice of his intention to visit. The GeneralCounsel's credited evidence is that checks by the Center'sofficials disclosed no record or recollection of such noticehaving been received-by the Center.2Ehrmann was intercepted by Beatrice Burns, the Center'sdirector of nursing, as he was' leaving the building. Burnstold Ehrmann that because of the influenza ban on visitorshe had no right to be there without permission. Ehrmannstated that he was leaving but that he would return. Burnsadvised Ehrmann that if he left he would not be permittedto reenter, to which Ehrmann replied that in that case hewould not leave. Ehrmann remained. At his request, IsaiahSpriggs, executive vice president of Respondent, was calledto the Center, and a meeting was held between various ofthe Center's officials, including Sonya Gershowitz, admin-istrator and owner of the Center, and Ehrmann andSpriggs. A discussion about the ban on visitors ensued, inthe course of which Spriggs became angry. The discussionterminated.with Spriggs stating that he was going to call ameeting of the Center's union employees and would strikethe facility at 6 a.m. the following morning. As he andSpriggsleft, Ehrmann added that the Center had "asked forit, and now youare goingto get it."The Center immediately undertook measures to assurecontinued operations the next day. These included callingmeetingsof employees and advising them of the situation,placing nonunion personnel on 24-hour alert, notifyingrelativesof patients and volunteer and religious groups,recruiting individual help, establishing sleeping quarters foremployees, and taking other necessary steps respectingstaffing and supply needs in order to continue to provideessentialcare for the patients when the strike occurred.The efforts required intensive preparation, which contin-ued into the night.At or about 4 p.m., in the midst of the preparations,Union Representative Spriggs telephoned AdministratorSonya Gershowitz and asked her whether he had said therewould be a strike. Informed by Gershowitz that he had,Spriggs said,"well,maybe we will strike and maybe wewon't... .Around midnight the Center was advised by an employeethat there would be no strike, and the day shift reported forwork on the following morning.. However, the - Center2Respondent offered no evidence,resting at the conclusion of theGeneral Counsel's case3During the course of the hearing the General Counsel offered evidenceto prove that Respondent engaged in other conduct at other health carefacilitiesinMaryland. The purpose of the offer was to establish thepropensity of Respondent to make threats of the kind made to the Centerand to carry them out, for their effect on patient care Thisofferwas rejectedThe incidents were described as follows(1)A 30-minute work stoppage in violation of contract in 1973 at theGeorgeWashington Carver Nursing Home, predecessor of the GreaterPennsylvania Nursing Center.133received no notification from any official of Respondent tothat effect. Thus no strike occurred.The Respondent Union's threat resulted in a substantialdiversion-of staff attention to the problems of meeting thestrike,with consequent adverse effect on patient care andmorale.The Respondent did not give prior written notification tothe Center or to the Federal Mediation and ConciliationService of an intention to engage in a strike at the Center .3ContentionsThe General Counsel contends that the threat of Respon-dent Union to strike the Center constituted a violation ofSection 8(g) of the Act.Section 8(g), to the extent materialherein, reads as follows:(g)A labor organization before engaging in anystrike, picketing, or other concerted refusal to work atany health care institution -shall, not lessthan ten daysprior to such action, notify the institution in writing andthe Federal Mediation and Conciliation Service of thatintention.....The notice shall state the date andtime that such action will commence.The notice, oncegiven,may be extended by the written agreement ofboth parties.Respondent contends that its conduct does not constitutea violation of Section 8(g).ConclusionsThe legislative history of the so-called hospital amend-mentsto the National LaborRelationsAct, which resulted,among other changes, in the enactment of Section 8(g)(Public Law 93-360, 93d Cong., S. 3203, 88 Stat. 395,effective July 26, 1974), makes clear that one purpose ofCongress was to insure that health care institutions havesufficientadvance notice of a strike so as to permitadequate arrangements to be made for patient care. As wassaid in the Senate Report (S. Rept. 93-766, 93d Corig., 2dsess. 3):In the Committee's deliberation on this measure, it wasrecognized that the needs of patients in health careinstitutions required special consideration in the Actincluding a provision requiring hospitals to have suffi-cient notice of any strike or picketing to allow forappropriate arrangements to be made for the contin-uance of patient care in the event of a work stoppage.4(2)A 4-hour stake in 1974 at the Pikesville Nursing and Convalescent-Center(3) A 20-minute work stoppage in June 1975 at Belair Nursing Home andAnnapolis Nursing Home,on which unfair labor practice charges were filed,but later withdrawn upon settlement(4)A 15-minute work stoppage at Pikesville Nursing and ConvalescentCenter,upon which a complaint was issued by the General Counsel in Case5-CG-3,and a hearing held before Administrative Law Judge William F.Jacobs on May 17, 19764See also 120 Cong Rec. S694I, 6964,6968 (daily ed.May 2, 1974; S.Rept p.4, H. Rept. p 5). 134DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, I do not find the General Counsel's construc-tion of Section 8(g) supported, either by the language of thesection or by its legislative history.The section forbids "engaging" in a strike, unless- theinstitution and theMediation and Conciliation Servicehave been previously notified not less than 10 days prior tosuch action. The section does not purport to forbid threatsto strike without 10 days' notice.Section 8(g) was enacted on July 26, 1974. At that timethe National Labor Relations Act contained provisions (asit does today) in Section 8(d), 8(b)(4), and 8(b)(7) relating tostrikes, picketing, or threats thereof. Thus, Section 8(d) and8(b)(4) forbid strikes under certain circumstances. Section8(b)(4)(ii)additionally forbids labor organizations "tothreaten,coerce, or restrain" persons for certain objectives(emphasis supplied). Section 8(b)(7) forbids labor organiza-tions to "picket . . . orthreatento picket" for recognitionunder certain circumstances (emphasis supplied) .5 Section8(d) has been a part of the statute since 1949, Section8(b)(4)(ii) and 8(b)(7) since 1959. Unlike Section 8(b)(4)(ii)and 8(bX7), Section 8(d) contains no reference to threats. Iam aware of no decisions by the Board or a court, nor am Icited to any, holding that Section 8(d) of the statute forbidsthreats to strike.In these circumstances, it seems clear to me that whenCongress enacted Section 8(g) of the Act it had before it theexample of Section 8(b)(4)(ii) and 8(b)(7) in which itoutlawed threats to strike or picket, as well as strikes andpicketing themselves.Congress therefore knew how toprohibit threats to strike if it wished to do so. In this contextthe absence of a prohibition in Section 8(g) against threatsto strikemust be concluded to have been a deliberateomission by the Congress.If there were any doubt about that interpretation, itseemsremoved by the legislative history of Section 8(g).While the legislation containing the section was pendingbefore the conference committee of the Congress, GeneralCounsel Peter Nash of the Board delivered an address inwhich he presented his interpretation of the pendingamendments. General Counsel Nash stated that "a threatto strike or picket,a health care institution within the ten-day period would in itself constitute a Section 8(g)violation." (27thAnnual Conference on Labor, NYU,AAA, June 13, 1974, p. 15.) General Counsel Nash'sconclusionwas based on the fact that failure to givestatutory notice' is remediable under Section 10(j) of theAct, and that the 10-day period provided the Board withthe opportunity to determine the legality of the strike orpicketing before it occurred. Specifically,Mr.Nash'sinterpretation was founded'-on the following statement inthe Senate Committee Report (p. 4) and a similar statementin the House Committee Report (p. 5):The failure to give the statutory notice will be remedial[sic] under Section 10(j) of the Act. This notice periodwill also give the National Labor Relations Board theopportunity, when charges are filed, to make a determi-nation as to the legality of any strike or picketingbeforeitoccurs. [Emphasis supplied.]From this Mr. Nash concluded that (p. 15):If there were no violation of Section 8(g) until thecontemplated action took place, and since Section 10(j)relief is not appropriate until a complaint alleging aviolation of the Act hasissued, the Board would not beable to make its determination prior to the economicaction and the intent of Congress would be frustrated.When the legislation thereafter cleared the conferencecommittee and was returned to the Senate and the Houseforfinalpassage, sponsors in both bodies respondednegatively during debate to the interpretation given Section8(g) by General Counsel Nash. Thus, Senator Williams,chairman of the Senate Labor Committee, said:I reject any interpretation that this committee intendedto create a new unfair labor practice, whenever mentionismade of an intent to withdraw services in violation ofSection 8(g). Clearly, the committee meant preciselywhat it said and no more, for if it had intended to makesuch a "threat" a violation of Section 8(g) it would havesaid so, precisely as the Congress amended the Act in1949 to make a "threat" to violate Section 8(b)(4), itselfa violation of the Act. 120 Cong. Rec. S12104 (daily ed.July 10, 1974).On the House side, cosponsor John Ashbrook stated that,"I agree with the assertion that a threat to violate 8(g) is notin itself a violation of 8(g)." 120 Cong. Rec. E4850 (dailyed., July 18, 1974).In the course of-the debate on the conference bill SenatorWilliams also said (120 Cong. Rec. S12104 (daily ed., July10, 1974)):This legislation is the product of compromise, and theNational Labor Relations Board in administering theact should understand specifically that this committeeunderstood the issues confronting it, and went as far asitdecided to go and no further and the Labor Boardshould use extreme caution not to read into this act byimplication-or general logical reasoning-somethingthat is not contained in the bill, its report and theexplanation thereof.In the case ofUnited Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry, Local630 (Lein-Steenberg),219 NLRB 837, 839-840 (1975), theBoard, after quoting this comment by Senator Williams,said: "From all the above, we conclude that Congress-intended us to interpret Section n-8(g) according to its plainlanguage ...: 'In the light of these various considerations, I hold thatSection 8(g) does not prohibit threats to strike.As the instant record demonstrates, such an omissionmakes it possible for the attention of the staff of a healthcare institution to be diverted from the care of patientswhile attempting to prepare to meet a strike, and thus tothat extent interfereswith patient care-an evil whichCongress sought generally to eliminate. Those, however, are5SeeGeneralService Employees Union Local No 73 affiliated with ServiceNLRB 434 (1976), wherethe Boardfound threats to picket violative ofEmployeesInternational Union,AFL-CIO (A-1 Security Service Co.), 224Section 8(b)(7)(C). DISTRICT1199-E, HOSPITAL & HEALTH CARE EMPLOYEESconsiderations which must be deemed to have been withinthe contemplation of Congress at the time it enactedSection 8(g).Itwill therefore be recommended that the complaint bedismissed.CONCLUSIONS OF LAWRespondent has not engaged in unfair labor practices bythe conduct alleged in the complaint and disclosed by therecord.135Upon the foregoing findings and conclusions and theentire record in the case, I hereby issue the followingrecommended:ORDER6The complaint is dismissedin its entirety.6 In the event no exceptions are filed as provided by Sec. 102.46 of theof the Rules and Regulations, be adopted by the Board and become itsRules and Regulations of the-National Labor Relations Board, the findings,findings, conclusions, and Order, and all objections thereto shall be deemedconclusions, and recommended Order herein shall, as provided in Sec. 102 48waived for all purposes.